John J. Callahan, J.
Petitioners seek pursuant to CPLR article 78 an order enjoining the enforcement against petitioners of the City of Buffalo’s Parking Violations Bureau Schedule of Fines and Penalties for parking violations.
The petitioners state that they initiated this action as a class action and recite the particular summons allegedly affecting them and the fine penalties imposed thereon.
The initial question is the petitioners’ standing to bring this action.
CPLR 901 (subd a, par 1) permits the initiation of a class action if it is superior to other available methods for the fair and efficient adjudication of the controversy.
However, CPLR 901 (subd b) expressly prohibits the initiation of a class action attacking a statute imposing a penalty *130unless the statutory authority which sets up the penalty specifically permits the class action.
Section 243 of the Vehicle and Traffic Law specifically requires that a challenge to the final determination of an appeals board of a parking violations bureau shall be only by an article 78 proceeding. While the petitioners have sought to blend the class action and article 78 proceeding in this case the statutory mandate is otherwise.
The petition is dismissed.